The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an amendment filed on 08/01/2022.  Status of claims are: 
Claims 1-18 are cancelled.
Claims 19-39 are new.

Priority
2. 	U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

 Response to Arguments
3. 	Applicant's arguments filed in the amendment filed 1/1/05, have been fully considered but they are not persuasive. The reasons are set forth below.


The Applicant Argues, on top of page 2 of arguments:
Vinsel, Emmadi and Karol, do not teach or suggest” obtaining a second ordered sequence of the respective addresses of the plurality of network traffic monitoring tools, wherein a position of each of the network traffic monitoring tools in the first ordered sequence of network in the first ordered sequence of the network traffic monitoring tools matches a position of the respective address of each of the network traffic monitoring tools in the second ordered sequence of the respective addresses of the plurality of network traffic monitoring tools;…..

In response, the examiner respectfully submits:
Examiner respectfully disagrees, since Emmadi, in para[0067], and para[0079] for “network switches” having “flow tables” for routing network packets to their destinations (i.e., monitoring devices), and wherein the network switches,  may include “packet mirroring tables”, (which is understood as identical tables, wherein each entry location or positions, is identical on the mirrored table, etc) , having entries with matching fields that ( i.e., obtaining a second ordered sequence of the respective addresses of the plurality of network traffic monitoring tools, wherein a position of each of the network traffic monitoring tools in the first ordered sequence of the network traffic monitoring tools matches a position of the respective address of each of the network traffic monitoring tools in the second ordered sequence of the respective addresses of the plurality of network traffic monitoring tools) then forwards network packets to “two different monitoring devices” within the monitoring network, as shown in Fig. 3.  See Fig. 11, for a sequence of source and destination IP addresses shown via a table (i.e., flow/mirroring table).  Applicant’s all other arguments are based on above already answered argument.



Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 19-26, 29-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170026287 A1 to Vinsel et al., (hereinafter Vinsel) in view of  US 20160234091 A1 to Emmadi et al., (hereinafter Emmadi) and in further view of US  20120113896 A1 to Karol, (hereinafter Karol).

Claim 19. A method comprising:

performing by a data packet processing system:
receiving one or more data packets originated from a first remote computer
system, the one or more data packets having a destination of a second remote computer
system; (Vinsel: See Fig 3, #322 and para[0033] that teaches “a laptop” (i.e., a remote computer system) that multicast packets, and wherein Fig 3, #318 is “a AIA  device, that receives the packets (i.e., a second remote computer server system that receives data packets). See para[0005] for packets having source and destination MAC addresses.) 

determining, based on the one or more data packets, an identifier of an entity
associated with the first remote computer system, based on the identifier of the entity, identify a plurality of network traffic monitoring tools to be applied to the one or more data packets in a first ordered sequence, wherein each of the network traffic monitoring tools in the plurality of network monitoring tools has a respective address; (Vinsel: See para[0020] and Fig. 1, for  network monitoring system including an Inline Monitoring, and Fig. 3 for a variety of Inline Monitorings, that analyzes frames and packets as they pass through a network, and transfers them to different network devices.   See para[0043]-[0045] for AIA  device, that determines the extracted “source MAC address”, and “destination MAC address” , by first finding the table entry matching “the extracted MAC addresses” in the MAC address table, and then forwards it to its destination (i.e., identifying one or more network traffic monitoring tools to be applied to the packets).  Also, please see Fig. 2, Fig. 3 and para[0005] that teaches egress packet is transmitted to an egress inline port based on the looked up destination MAC address.) 


Vinsel does not seem to explicitly disclose packet mirroring tables with identical packets and their addresses,  and a routing path, based on, or consisting of several network addresses, such as those associated with monitoring tools, as understood in:

obtaining a second ordered sequence of the respective addresses of the plurality
of network traffic monitoring tools, wherein a position of each of the network traffic
monitoring tools in the first ordered sequence of the network traffic monitoring tools
matches a position of the respective address of each of the network traffic monitoring
tools in the second ordered sequence of the respective addresses of the plurality of
network traffic monitoring tools; applying the network traffic monitoring tools to the one or more data packets in the first ordered sequence by accessing the respective addresses of the plurality of network traffic monitoring tools in the second ordered sequence: and

sending the one or more data packets to the second remote computer system, the
network traffic monitoring tools having been applied to the one or more data packets
before the one or more data packets arrive at the second remote computer system.

However, in a similar field, Emmadi teaches: 

obtaining a second ordered sequence of the respective addresses of the plurality
of network traffic monitoring tools, wherein a position of each of the network traffic
monitoring tools in the first ordered sequence of the network traffic monitoring tools
matches a position of the respective address of each of the network traffic monitoring
tools in the second ordered sequence of the respective addresses of the plurality of
network traffic monitoring tools; applying the network traffic monitoring tools to the one or more data packets in the first ordered sequence by accessing the respective addresses of the plurality of network traffic monitoring tools in the second ordered sequence: and (Emmadi: See Fig. 8, #104, for “monitoring devices” of a monitoring network associated with “a network switch”, and para[0067], and para[0079] for “network switches” having “flow tables” for routing network packets to their destinations (i.e., monitoring devices), and wherein the network switch may include packet mirroring tables having entries with matching fields that forwards ( i.e., obtaining a second ordered sequence of the respective addresses of the plurality of network traffic monitoring tools, wherein a position of each of the network traffic
monitoring tools in the first ordered sequence of the network traffic monitoring tools
matches a position of the respective address of each of the network traffic monitoring
tools in the second ordered sequence of the respective addresses of the plurality of
network traffic monitoring tools) network packets to two different monitoring devices (i.e., first monitoring tool and a second computer device) within the monitoring network.  See Fig. 11, for a sequence of source and destination IP addresses shown via a table (i.e., flow/mirroring table)

sending the one or more data packets to the second remote computer system, the
network traffic monitoring tools having been applied to the one or more data packets
before the one or more data packets arrive at the second remote computer system.
(Emmadi: See Fig. 8 and para[0076]-[0077] for network packets received at switch SW3 is forwarded to analysis network 104, that has a monitoring device, via intervening stiches SW1 and SW2 based on forwarding flow table entries (i.e., network addresses of the routing path)). 

Vinsel teaches a monitoring tool system consisting of a monitoring tool configured to monitor and analyze a flow of network traffic. (See Fig. 2 and para[0006])

Emmadi teaches network monitoring tools having mirroring tables for routing packets, wherein a controller generates mirroring tables that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included routing network packets to monitoring tools, as taught by Emmadi, with the system of Vinsel, in order to benefit from having a controller that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])

Although Vinsel in view of Emmadi, teaches forwarding tables having entries wherein forwarding is done in an ordered sequence of switches (Emmadi: see Fig. 8) however, they do not specifically teach the notion of routing table entries that are ordered in a sequence, however, Karol in para[0032] teaches the notion of routing tables having entries that are ordered sequence of next hops, all in an ordered sequence. (Flammer: See Fig. 4, and para[0032]) 

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a routing table with ordered sequence of entries, as taught by Karol, with the system of Vinsel in view of Emmadi, in order to benefit from having a routing table that has next hops for packet routing in an ordered sequence. (Karol: See para[0032])


Claim 20,  The method of claim 19, wherein the days packet processing system is a physical computing system or a virtual machine. 
(Vinsel: See para[0030] for communication system 300 can include any number of physical or virtual network elements (i.e., the server computer (e.g., a network element) can be physical machine or a virtual machine) 


Claim 21.   The method of claim 19, wherein a particular network traffic monitoring tool of the plurality of network monitoring tools is configured to execute on a physical computing system or on a virtual machine. 
(Vinsel: See para[0030] for communication system 300 can include any number of physical or virtual network elements (i.e., the server computer (e.g., a network traffic monitoring tool) can be physical machine or a virtual machine) 

Claim 22.  The method of claim 19, wherein the respective addresses of the plurality of network traffic monitoring tools include network addresses of the plurality of network traffic monitoring tools.
(Vinsel: See para[0023]-[0025] for a set of one or more unique VLAN identifier (VID) values can be assigned to each data packet of a network traffic, including source network addresses including IP addresses)

Claim 23. The method of claim 22, wherein the network addresses of the plurality of network traffic monitoring tools include one or more Internet Protocol GP) addresses and/or one or more Classless Inter-Domain Routing (CIDR) addresses. (Vinsel: See para[0023]-[0025] for a set of one or more unique VLAN identifier (VID) values can be assigned to each data packet of a network traffic, including source network addresses including IP addresses)


Claim 24.  The method of claim 22, wherein applying the network traffic monitoring tools to the one or more data packets in the first ordered sequence by accessing the respective addresses of the plurality of network traffic monitoring tools in the second ordered sequence comprises routing the one or more data packets to the respective addresses of the plurality of network monitoring tools according to the second ordered sequence of the respective addresses. 
(Emmadi: See Fig. 8, #104, for “monitoring devices” of a monitoring network associated with “a network switch”, and para[0067], and para[0079] for “network switches” having “flow tables” for routing network packets to their destinations (i.e., monitoring devices), and wherein the network switch may include packet mirroring tables having entries with matching fields that forwards ( i.e., accessing the respective addresses of the plurality of network traffic monitoring tools in the second ordered sequence and routing the one or more data packets to the respective addresses of the plurality of network monitoring tools according to the second ordered sequence of the respective addresses) network packets to two different monitoring devices (i.e., first monitoring tool and a second computer device) within the monitoring network.  See Fig. 11, for a sequence of source and destination IP addresses shown via a table (i.e., flow/mirroring table)

Vinsel teaches a monitoring tool system consisting of a monitoring tool configured to monitor and analyze a flow of network traffic. (See Fig. 2 and para[0006])

Emmadi teaches network monitoring tools having mirroring tables for routing packets, wherein a controller generates mirroring tables that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included routing network packets to monitoring tools, as taught by Emmadi, with the system of Vinsel, in order to benefit from having a controller that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])


Claim 25.  The method of clan 19, wherein the respective addresses of the plurality of network traffic monitoring tools include locations of one or more of the plurality of network traffic monitoring tools on a computer storage medium. (Vinsel: See para[0043]-[0045] for AIA  device, that determines the extracted “source” MAC address (determining an identifier of an entity associated with the computer system), and “destination” MAC address, by first finding the table entry matching “the extracted MAC addresses” in the MAC address table, and then forwards it to its destination (i.e., identifying one or more network traffic monitoring tools to be applied to the packets).  Also, please see Fig. 2, Fig. 3 and para[0005] that teaches egress packet is transmitted to an egress inline port based on the looked up destination MAC address.) 


Claim 26. The method of claim 25, wherein the computer storage medium comprises a memory device. 
(Emmadi: See para[0042] for control unit includes memory circuits) 

Claim 29.  A system, comprising:
at least one data packet processing computer programmed to perform operations including:
receiving one or more data packets originated from a first memory computer
system, the one or more data packets having a destination of a second remote computer
system; (Vinsel: See Fig 3, #322 and para[0033] that teaches “a laptop” (i.e., a remote computer system) that multicast packets, and wherein Fig 3, #318 is “a AIA  device, that receives the packets (i.e., a second remote computer server system that receives data packets). See para[0005] for packets having source and destination MAC addresses.)

determining, based on the one or more data packets, an identifier of an entity
associated with the first remote computer system, based on the identifier of the entry, identifying a plurality of network traffic monitoring tools to be applied to the one or more data packets in a first ordered sequence, wherein each of the network traffic monitoring tools in the plurality of network monitoring tools has a respective address; (Vinsel: See para[0020] and Fig. 1, for  network monitoring system including an Inline Monitoring, and Fig. 3 for a variety of Inline Monitorings, that analyzes frames and packets as they pass through a network, and transfers them to different network devices.   See para[0043]-[0045] for AIA  device, that determines the extracted “source MAC address”, and “destination MAC address” , by first finding the table entry matching “the extracted MAC addresses” in the MAC address table, and then forwards it to its destination (i.e., identifying one or more network traffic monitoring tools to be applied to the packets).  Also, please see Fig. 2, Fig. 3 and para[0005] that teaches egress packet is transmitted to an egress inline port based on the looked up destination MAC address.) 

Vinsel does not seem to explicitly disclose packet mirroring tables with identical packets and their addresses,  and a routing path, based on, or consisting of several network addresses, such as those associated with monitoring tools, as understood in:

obtaining a second ordered sequence of the respective addresses of the plurality
of network traffic monitoring tools, wherein a position of each of the network traffic
monitoring tools in the first ordered sequence of the network traffic monitoring tools
matches a position of the respective address of each of the network traffic monitoring
tools in the second ordered sequence of the respective addresses of the plurality of
network traffic monitoring tools;

applying the network traffic monitoring tools to the one or more data packets in
the first ordered sequence by accessing the respective addresses of the plurality of
network traffic monitoring tools in the second ordered sequence: and
sending the one or more data packets to the second remote computer system the
network traffic monitoring tools having been applied to the one or more data packets
before the one or more data packets arrive at the second remote computer system.

However, in a similar field, Emmadi teaches: 

obtaining a second ordered sequence of the respective addresses of the plurality
of network traffic monitoring tools, wherein a position of each of the network traffic
monitoring tools in the first ordered sequence of the network traffic monitoring tools
matches a position of the respective address of each of the network traffic monitoring
tools in the second ordered sequence of the respective addresses of the plurality of
network traffic monitoring tools; applying the network traffic monitoring tools to the one or more data packets in the first ordered sequence by accessing the respective addresses of the plurality of network traffic monitoring tools in the second ordered sequence: and
(Emmadi: See Fig. 8, #104, for “monitoring devices” of a monitoring network associated with “a network switch”, and para[0067], and para[0079] for “network switches” having “flow tables” for routing network packets to their destinations (i.e., monitoring devices), and wherein the network switch may include packet mirroring tables having entries with matching fields that forwards ( i.e., obtaining a second ordered sequence of the respective addresses of the plurality of network traffic monitoring tools, wherein a position of each of the network traffic
monitoring tools in the first ordered sequence of the network traffic monitoring tools
matches a position of the respective address of each of the network traffic monitoring
tools in the second ordered sequence of the respective addresses of the plurality of
network traffic monitoring tools) network packets to two different monitoring devices (i.e., first monitoring tool and a second computer device) within the monitoring network.  See Fig. 11, for a sequence of source and destination IP addresses shown via a table (i.e., flow/mirroring table)

sending the one or more data packets to the second remote computer system the
network traffic monitoring tools having been applied to the one or more data packets
before the one or more data packets arrive at the second remote computer system.
(Emmadi: See Fig. 8 and para[0076]-[0077] for network packets received at switch SW3 is forwarded to analysis network 104, that has a monitoring device, via intervening stiches SW1 and SW2 based on forwarding flow table entries (i.e., network addresses of the routing path)). 

Vinsel teaches a monitoring tool system consisting of a monitoring tool configured to monitor and analyze a flow of network traffic. (See Fig. 2 and para[0006])

Emmadi teaches network monitoring tools having mirroring tables for routing packets, wherein a controller generates mirroring tables that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included routing network packets to monitoring tools, as taught by Emmadi, with the system of Vinsel, in order to benefit from having a controller that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])

Although Vinsel in view of Emmadi, teaches forwarding tables having entries wherein forwarding is done in an ordered sequence of switches (Emmadi: see Fig. 8) however, they do not specifically teach the notion of routing table entries that are ordered in a sequence, however, Karol in para[0032] teaches the notion of routing tables having entries that are ordered sequence of next hops, all in an ordered sequence. (Flammer: See Fig. 4, and para[0032]) 

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a routing table with ordered sequence of entries, as taught by Karol, with the system of Vinsel in view of Emmadi, in order to benefit from having a routing table that has next hops for packet routing in an ordered sequence. (Karol: See para[0032])


Claim 30. The system of claim 29, wherein the data packet processing computer comprises a physical computing system or a virtual machine.
(Vinsel: See para[0030] for communication system 300 can include any number of physical or virtual network elements (i.e., the server computer (e.g., a network element) can be physical machine or a virtual machine) 

Claim 31.  The system of claim 29, wherein a particular network traffic monitoring tool of the plurality of network monitoring tools is configured to execute on a physical computing system or on a virtual machine. (Vinsel: See para[0030] for communication system 300 can include any number of physical or virtual network elements (i.e., the server computer (e.g., a network traffic monitoring tool) can be physical machine or a virtual machine) 


Claim 32.  The system of claim 29, wherein the respective addresses of the plurality of network traffic monitoring tools include network address of plurality of network traffic monitoring tools.
(Vinsel: See para[0023]-[0025] for a set of one or more unique VLAN identifier (VID) values can be assigned to each data packet of a network traffic, including source network addresses including IP addresses)

Claim 33.  The system of claim 32, wherein the network addresses of the plurality of network traffic monitoring tools include one or more Internet Protocol (IP) addresses and/or one or more Classless Inter-Domain Routing (CIDR) addresses.
(Vinsel: See para[0023]-[0025] for a set of one or more unique VLAN identifier (VID) values can be assigned to each data packet of a network traffic, including source network addresses including IP addresses)

Claim 34.  The system of claim 32, wherein applying the network traffic monitoring tools to the one or more data packets in the first ordered sequence by accessing the respective addresses of the plurality of network traffic monitoring tools in the second ordered sequence comprises routing the one or more data packets to the respective address of the plurality of network monitoring tools according to the second ordered sequence of the respective addresses.
(Emmadi: See Fig. 8, #104, for “monitoring devices” of a monitoring network associated with “a network switch”, and para[0067], and para[0079] for “network switches” having “flow tables” for routing network packets to their destinations (i.e., monitoring devices), and wherein the network switch may include packet mirroring tables having entries with matching fields that forwards ( i.e., accessing the respective addresses of the plurality of network traffic monitoring tools in the second ordered sequence and routing the one or more data packets to the respective addresses of the plurality of network monitoring tools according to the second ordered sequence of the respective addresses) network packets to two different monitoring devices (i.e., first monitoring tool and a second computer device) within the monitoring network.  See Fig. 11, for a sequence of source and destination IP addresses shown via a table (i.e., flow/mirroring table)

Vinsel teaches a monitoring tool system consisting of a monitoring tool configured to monitor and analyze a flow of network traffic. (See Fig. 2 and para[0006])

Emmadi teaches network monitoring tools having mirroring tables for routing packets, wherein a controller generates mirroring tables that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included routing network packets to monitoring tools, as taught by Emmadi, with the system of Vinsel, in order to benefit from having a controller that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])


Claim 35.   The method of clan 29, wherein the respective addresses of the plurality of network traffic monitoring tools include locations of one or more of the plurality of network traffic monitoring tools on a computer storage medium. (Vinsel: See para[0043]-[0045] for AIA  device, that determines the extracted “source” MAC address (determining an identifier of an entity associated with the computer system), and “destination” MAC address, by first finding the table entry matching “the extracted MAC addresses” in the MAC address table, and then forwards it to its destination (i.e., identifying one or more network traffic monitoring tools to be applied to the packets).  Also, please see Fig. 2, Fig. 3 and para[0005] that teaches egress packet is transmitted to an egress inline port based on the looked up destination MAC address.) 

Claim 36. The method of claim 35, wherein the computer storage medium comprises a memory device.  (Emmadi: See para[0042] for control unit that includes memory ) 


Claim 39.  A computer storage medium having instructions stored thereon that when executed by data processing apparatus of at least one data packet processing computer, cause the data processing apparatus to perform operations including:

receiving one or more data packets originated from a first memory computer
system, the one or more data packets having a destination of a second remote computer
system; (Vinsel: See Fig 3, #322 and para[0033] that teaches “a laptop” (i.e., a remote computer system) that multicast packets, and wherein Fig 3, #318 is “a AIA  device, that receives the packets (i.e., a second remote computer server system that receives data packets). See para[0005] for packets having source and destination MAC addresses.) 

determining, based on the one or more data packets, an identifier of an entity
associated with the first remote computer system, based on the identifier of the entry, identifying a plurality of network traffic monitoring tools to be applied to the one or more data packets in a first ordered sequence, wherein each of the network traffic monitoring tools in the plurality of network monitoring tools has a respective address; (Vinsel: See para[0020] and Fig. 1, for  network monitoring system including an Inline Monitoring, and Fig. 3 for a variety of Inline Monitorings, that analyzes frames and packets as they pass through a network, and transfers them to different network devices.   See para[0043]-[0045] for AIA  device, that determines the extracted “source MAC address”, and “destination MAC address” , by first finding the table entry matching “the extracted MAC addresses” in the MAC address table, and then forwards it to its destination (i.e., identifying one or more network traffic monitoring tools to be applied to the packets).  Also, please see Fig. 2, Fig. 3 and para[0005] that teaches egress packet is transmitted to an egress inline port based on the looked up destination MAC address.) 

Vinsel does not seem to explicitly disclose packet mirroring tables with identical packets and their addresses,  and a routing path, based on, or consisting of several network addresses, such as those associated with monitoring tools, as understood in:

obtaining a second ordered sequence of the respective addresses of the plurality
of network traffic monitoring tools, wherein a position of each of the network traffic
monitoring tools in the first ordered sequence of the network traffic monitoring tools
matches a position of the respective address of each of the network traffic monitoring
tools in the second ordered sequence of the respective addresses of the plurality of
network traffic monitoring tools; applying the network traffic monitoring tools to the one or more data packets in the first ordered sequence by accessing the respective addresses of the plurality of network traffic monitoring tools in the second ordered sequence: and

sending the one or more data packets to the second remote computer system the
network traffic monitoring tools having been applied to the one or more data packets
before the one or more data packets arrive at the second remote computer system.

However, in a similar field, Emmadi teaches: 

obtaining a second ordered sequence of the respective addresses of the plurality
of network traffic monitoring tools, wherein a position of each of the network traffic
monitoring tools in the first ordered sequence of the network traffic monitoring tools
matches a position of the respective address of each of the network traffic monitoring
tools in the second ordered sequence of the respective addresses of the plurality of
network traffic monitoring tools; applying the network traffic monitoring tools to the one or more data packets in the first ordered sequence by accessing the respective addresses of the plurality of network traffic monitoring tools in the second ordered sequence: and
(Emmadi: See Fig. 8, #104, for “monitoring devices” of a monitoring network associated with “a network switch”, and para[0067], and para[0079] for “network switches” having “flow tables” for routing network packets to their destinations (i.e., monitoring devices), and wherein the network switch may include packet mirroring tables having entries with matching fields that forwards ( i.e., obtaining a second ordered sequence of the respective addresses of the plurality of network traffic monitoring tools, wherein a position of each of the network traffic monitoring tools in the first ordered sequence of the network traffic monitoring tools matches a position of the respective address of each of the network traffic monitoring tools in the second ordered sequence of the respective addresses of the plurality of
network traffic monitoring tools) network packets to two different monitoring devices (i.e., first monitoring tool and a second computer device) within the monitoring network.  See Fig. 11, for a sequence of source and destination IP addresses shown via a table (i.e., flow/mirroring table)

sending the one or more data packets to the second remote computer system the
network traffic monitoring tools having been applied to the one or more data packets
before the one or more data packets arrive at the second remote computer system.
(Emmadi: See Fig. 8 and para[0076]-[0077] for network packets received at switch SW3 is forwarded to analysis network 104, that has a monitoring device, via intervening stiches SW1 and SW2 based on forwarding flow table entries (i.e., network addresses of the routing path)). 

Vinsel teaches a monitoring tool system consisting of a monitoring tool configured to monitor and analyze a flow of network traffic. (See Fig. 2 and para[0006])

Emmadi teaches network monitoring tools having mirroring tables for routing packets, wherein a controller generates mirroring tables that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included routing network packets to monitoring tools, as taught by Emmadi, with the system of Vinsel, in order to benefit from having a controller that instructs a switch to forward network traffic, having a source IP address and a destination IP, to two distinct monitoring devices of a monitoring network, and hence apply monitoring tools to the packets.  (Emmadi: See Fig. 8, #104 and para[0098])

Although Vinsel in view of Emmadi, teaches forwarding tables having entries wherein forwarding is done in an ordered sequence of switches (Emmadi: see Fig. 8) however, they do not specifically teach the notion of routing table entries that are ordered in a sequence, however, Karol in para[0032] teaches the notion of routing tables having entries that are ordered sequence of next hops, all in an ordered sequence. (Flammer: See Fig. 4, and para[0032]) 

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a routing table with ordered sequence of entries, as taught by Karol, with the system of Vinsel in view of Emmadi, in order to benefit from having a routing table that has next hops for packet routing in an ordered sequence. (Karol: See para[0032])






Allowable Subject Matter
6.    	Claims 27, 28, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.   	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477